Case 0:20-cv-60808-AHS Document 15 Entered on FLSD Docket 06/04/2020 Page 1 of 8



                         THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 20-CV-60808-AHS

  ABIMAEL ROSADO, on behalf of               )
  Himself and all others similarly situated, )
                                             )
         Plaintiff,                          )
                                             )
  v.                                         )
                                             )
  ATLAS APEX ROOFING, LLC.                   )
  d/b/a ATLAS-APEX ROOFING                   )
                                             )
         Defendant.                          )

                            PLAINTIFFS’ STATEMENT OF CLAIM

         Plaintiffs’, Abimael Rosado and Jose E. Ramos Perez, by and through their undersigned

  counsel and pursuant to this Court’s Order dated May 11, 2020, hereby set forth a short and plain

  statement of the claim for each Plaintiff, as presently named and opted-in, against Defendant Atlas

  Apex Roofing, LLC d/b/a Atlas-Apex Roofing (hereinafter “Defendant”). The following estimates

  of total amounts of alleged unpaid wages are based on information and belief.

  I.     Plaintiff, Abimael Rosado (hereinafter “Mr. Rosado”) was hired by Defendant in or around

  August 2018. Defendant employed Mr. Rosado as a roofer. Mr. Rosado’s employment ended on

  or about January 14, 2020.

         From August 2018 through July 2019, Mr. Rosado’s hourly rate was $17.00 per hour.

  Beginning in September 2019 until his termination in January 2020, Mr. Rosado’s hourly rate was

  $20.00 per hour. Mr. Rosado was a non-exempt employee who was entitled to overtime

  compensation for all hours worked beyond 40 hours in each work week. Mr. Rosado’ overtime

  rates should have been: $25.50/hour (Aug. 2018 to July 2019) and $30.00/hour (Sept. 2019 to Jan.

  2020). Instead, Defendant paid Mr. Rosado straight-time wages (or “regular wage”) instead of time



                                     SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 15 Entered on FLSD Docket 06/04/2020 Page 2 of 8
  Abimael Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

  and one-half of his regular hourly rates of pay.

             Since Mr. Rosado has not initiated discovery and he does not have all of his time sheets,

  complete payroll records, and personnel file from Defendant, it is difficult to accurately determine

  the amount of compensation owed to Mr. Rosado. For purposes of responding to this Court’s

  Order, Mr. Rosado calculates his estimated damages as follows:

      Week                            Regular/Overtime            Hours       Overtime       Overtime Owed
                                      Wage Rate                   Worked      Hours          (Unliquidated) 1
      8-21-18 to 8-27-18              $17.00/$25.50               48          8              $68.00

      9-4-18 to 9-10-18               $17.00/$25.50               51          11             $93.50

      9-11-18 to 9-17-18              $17.00/$25.50               45          5              $42.50

      9-25-18 to 10-1-18              $17.00/$25.50               43          3              $25.50

      10-2-18 to 10-8-18              $17.00/$25.50               47          7              $59.50

      10-9-18 to 10-15-18             $17.00/$25.50               46          6              $51.00

      10-23-18 to 10-29-18            $17.00/$25.50               49          9              $76.50

      11-6-18 to 11-12-18             $17.00/$25.50               48          8              $68.00

      11-27-18 to 12-3-18             $17.00/$25.50               53          13             $110.50

      12-4-18 to 12-10-18             $17.00/$25.50               42          2              $17.00

      12-11-18 to 12-17-18            $17.00/$25.50               59          19             $161.50

      12-18-18 to 12-24-18            $17.00/$25.50               58          18             $153.00

      1-8-19 to 1-14-19               $17.00/$25.50               48          8              $68.00

      1-22-19 to 1-28-19              $17.00/$25.50               43          3              $25.50

      1-29-19 to 2-4-19               $17.00/$25.50               48          8              $68.00


  1
   The numbers in this column are determined by calculating the overtime owed for hours in excess of forty (Overtime
  Hours X Overtime Rate) and subtracting the pay received for that week at the regular rate ((Overtime Hours X
  Overtime Rate) minus (Overtime Hours X Regular Rate)), resulting in Overtime Owed (Unliquidated).

                                                          2
                                           SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 15 Entered on FLSD Docket 06/04/2020 Page 3 of 8
  Abimael Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

   2-19-19 to 2-25-19               $17.00/$25.50       49      9       $76.50

   3-12-19 to 3-18-19               $17.00/$25.50       41      1       $8.50

   3-19-19 to 3-25-19               $17.00/$25.50       50      10      $85.00

   4-2-19 to 4-8-19                 $17.00/$25.50       41.5    1.5     $12.75

   4-9-19 to 4-15-19                $17.00/$25.50       44      4       $34.00

   5-21-19 to 5-27-19               $17.00/$25.50       43.5    3.5     $29.75

   6-25-19 to 7-1-19                $17.00/$25.50       43      3       $25.50

   7-16-19 to 7-22-19               $17.00/$25.50       47      7       $59.50

   8-6-19 to 8-12-19                $17.00/$25.50       43      3       $25.50

   9-10-19 to 9-16-19               $20.00/$30.00       44      4       $40.00

   9-24-19 to 9-30-19               $20.00/$30.00       46      6       $60.00

   10-1-19 to 10-7-19               $20.00/$30.00       49.5    9.5     $95.00

   10-8-19 to 10-14-19              $20.00/$30.00       41      1       $10.00

   10-22-19 to 10-28-19             $20.00/$30.00       48      8       $80.00

   10-29-19 to 11-4-19              $20.00/$30.00       41      1       $10.00

   11-5-19 to 11-11-19              $20.00/$30.00       45      5       $50.00

   11-12-19 to 11-18-19             $20.00/$30.00       45      5       $50.00

   11-19-19 to 11-25-19             $20.00/$30.00       46      6       $60.00

   12-3-19 to 12-9-19               $20.00/$30.00       50      10      $100.00

   12-10-19 to 12-16-19             $20.00/$30.00       46      6       $60.00

   Total                                                        231.5   $2,060.00




                                                    3
                                         SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 15 Entered on FLSD Docket 06/04/2020 Page 4 of 8
  Abimael Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

          Additionally, Mr. Rosado is also seeking the recovery of liquidated damages in an amount

  equal to his unpaid overtime wages, interest, as well as all reasonable attorney’s fees and costs

  incurred in this action pursuant to 29 U.S.C. § 216.

          Mr. Rosado is not presently in possession of all the information and records reflecting the

  discrete amounts that he was paid and hours that he worked each and every work week. At this

  early stage of the litigation, Mr. Rosado is unable to calculate the precise amount of overtime

  compensation owed to him from Defendant. These amounts are preliminary estimates and are

  subject to modification upon obtaining further information through discovery. Mr. Rosado advises

  the Court that if appropriate, he will later file an Amended Statement of Claim at such time as he

  is able to more clearly identify the total amount of unpaid overtime wages which is due in this

  case.

  II.     Plaintiff Jose E. Ramos Perez

          Plaintiff Jose E. Ramos Perez (hereinafter “Mr. Ramos”) was hired by Defendant in or

  around February 2018. Defendant employed Mr. Rosado as a roofer. Mr. Ramos’ employment

  ended in or around April 2020.

          From February 2018 to December 2018, Mr. Ramos’s hourly rate was $16.00 per hour,

  until his termination in April 2020. From approximately January 2019 to May 2019, Mr. Ramos

  worked for Defendant in the U.S. Virgin Islands and was paid an hourly rate of $30.00 per hour.

  Mr. Ramos was a non-exempt employee who was entitled to overtime compensation for all hours

  worked beyond 40 hours in a work week. Mr. Ramos’ overtime rate should have been: $24.00/hour

  (Feb. 2018 to Dec. 2018; June 2019 to Apr. 2020) and $45.00 (Jan. 2019 to May 2019) . Instead,

  Defendant paid Mr. Ramos straight-time wages (or “regular wage”) instead of time and one-half

  of his regular hourly rate of pay.


                                                   4
                                         SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 15 Entered on FLSD Docket 06/04/2020 Page 5 of 8
  Abimael Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

          Since Mr. Ramos has not initiated discovery and he does not have all of his time sheets,

  complete payroll records, and personnel file from Defendant, it is difficult to accurately determine

  the amount of compensation owed to Mr. Ramos. For purposes of responding to this Court’s Order,

  Mr. Ramos calculates his estimated damages as follows:



   Week                       Regular/Overtime Hours          Overtime Hours      Overtime Owed
                              Wage Rate        Worked                             (Unliquidated)
   2-6-18 to 2-12-18          $16.00/$24.00    55             15                  $120.00

   2-13-18 to 2-19-18         $16.00/$24.00      64           24                  $192.00

   2-20-18 to 2-26-18         $16.00/$24.00      53           13                  $104.00

   2-27-18 to 3-5-18          $16.00/$24.00      61           21                  $168.00

   3-20-18 to 3-26-18         $16.00/$24.00      48           8                   $64.00

   3-27-18 to 4-2-18          $16.00/$24.00      62           22                  $176.00

   4-3-18 to 4-9-18           $16.00/$24.00      56.5         16.5                $132.00

   4-10-18 to 4-16-18         $16.00/$24.00      46           6                   $48.00

   4-24-18 to 4-30-18         $16.00/$24.00      43           3                   $24.00

   6-5-18 to 6-11-18          $16.00/$24.00      48           8                   $64.00

   6-12-18 to 6-18-18         $16.00/$24.00      61           21                  $168.00

   6-26-18 to 7-2-18          $16.00/$24.00      55.5         15.5                $124.00

   7-10-18 to 7-16-18         $16.00/$24.00      51.5         11.5                $92.00

   7-24-18 to 7-23-18         $16.00/$24.00      42           2                   $16.00

   1-29-19 to 2-4-19          $30.00/$15.00      43           3                   $45.00

   2-5-19 to 2-11-19          $30.00/$15.00      70           30                  $450.00

   2-12-19 to 2-18-18         $30.00/$15.00      60           20                  $300.00


                                                   5
                                         SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 15 Entered on FLSD Docket 06/04/2020 Page 6 of 8
  Abimael Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

   2-26-19 to 3-4-19          $30.00/$15.00      66           26                 $390.00

   3-5-19 to 3-11-19          $30.00/$15.00      58           18                 $270.00

   3-12-19 to 3-18-19         $30.00/$15.00      66           26                 $390.00

   3-19-19 to 3-25-19         $30.00/$15.00      58           18                 $270.00

   4-9-19 to 4-15-19          $30.00/$15.00      70           30                 $450.00

   4-23-19 to 4-29-19         $30.00/$15.00      60           20                 $300.00

   4-30-19 to 5-6-19          $30.00/$15.00      56           16                 $240.00

   5-7-19 to 5-13-19          $30.00/$15.00      68           28                 $420.00

   5-21-19 to 5-27-19         $30.00/$15.00      60           20                 $300.00

   6-18-19 to 6-24-19         $16.00/$24.00      44.5         4.5                $36.00

   8-6-19 to 8-12-19          $16.00/$24.00      45           5                  $40.00

   9-17-19 to 9-23-19         $16.00/$24.00      42           2                  $16.00

   1-14-20 to 1-20-20         $16.00/$24.00      42           2                  $16.00

   1-28-20 to 2-3-20          $16.00/$24.00      42           2                  $16.00

   3-10-20 to 3-16-20         $16.00/$24.00      41           1                  $8.00

   3-17-20 to 3-23-20         $16.00/$24.00      43           3                  $24.00

   Total                                                      461                $5,473.00



           Additionally, Mr. Ramos is also seeking the recovery of liquidated damages in an amount

  equal to his unpaid overtime wages, interest, as well as all reasonable attorney’s fees and costs

  incurred in this action pursuant to 29 U.S.C. § 216.

           Mr. Ramos is not presently in possession of all the information and records reflecting the

  discrete amounts that he was paid and hours that he worked each and every work week. At this


                                                   6
                                         SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 15 Entered on FLSD Docket 06/04/2020 Page 7 of 8
  Abimael Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

  early stage of the litigation, Mr. Ramos is unable to calculate the precise amount of overtime

  compensation owed to him from Defendant. These amounts are preliminary estimates and are

  subject to modification upon obtaining further information through discovery. Mr. Ramos advises

  the Court that if appropriate, he will later file an Amended Statement of Claim at such time he is

  able to more clearly identify the total amount of unpaid overtime wages which is due in this case.

          Respectfully submitted on behalf of Abimael Rosado and Jose E. Ramos Perez, this 4th day

  of June, 2020.

                                                //s//John P. Salas, Esq.
                                                SALAS LAW FIRM, P.A.
                                                8551 West Sunrise Boulevard
                                                Suite 300
                                                Plantation, FL 33322
                                                Office: (954) 315-1155
                                                Fax: (954) 452 -3311
                                                Email: jp@jpsalaslaw.com
                                                Fla. Bar. No. 87593

                                                //s//Michael G. Green II, Esq.
                                                SALAS LAW FIRM, P.A.
                                                8551 West Sunrise Boulevard
                                                Suite 300
                                                Plantation, FL 33322
                                                Office: (954) 315-1155
                                                Fax: (954) 452 -3311
                                                Email: michael@jpsalaw.com
                                                Fla. Bar. No. 60859




                       [CERTIFICATE OF SERVICE ON FOLLOWING PAGE]




                                                   7
                                         SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 15 Entered on FLSD Docket 06/04/2020 Page 8 of 8
  Abimael Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

                                     CERTIFICATE OF SERVICE

          I hereby certify that on the 4th day of June 2020, the foregoing document was electronically

  filed with the Clerk of Court using CM/ECF. I also certify the foregoing document is being served

  this day on all counsel of record on the attached Service List in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                                 //s//Michael G. Green II



                                              SERVICE LIST

  SPIRE LAW, LLC
  12249 Science Drive, Suite 155
  Orlando, Florida 32826
  Jesse I. Unruh, Esq.
  jesse@spirelawfirm.com

  Attorney for Defendant




                                                    8
                                         SALAS LAW FIRM, P.A.
